NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARY STRONG,                                    No.    19-35544

                Plaintiff-Appellant,            D.C. Nos.    6:16-cv-00233-MC
                                                             6:16-cv-00331-MC
 v.

COUNTRYWIDE HOME LOANS, INC.; et                MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Mary Strong appeals pro se from the district court’s summary judgment in

her diversity action alleging foreclosure-related claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. City of Martinez v. Texaco Trading

& Transp., Inc., 353 F.3d 758, 761 (9th Cir. 2003). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendants

Stratagem Capital, LLC and Bank of New York Mellon Trust Co., N.A., because

Strong failed to raise a genuine dispute of material fact as to whether the

foreclosure sale on the junior loan was not conducted by a duly authorized trustee.

See Or. Rev. Stat. § 86.797(1) (providing that “[i]f, under [the provisions of the

Oregon Trust Deed Act], a trustee sells property covered by a trust deed, the

trustee’s sale forecloses and terminates the interest in the property that belongs to a

person to which notice of the sale was given”); Woods v. U.S. Bank N.A., 831 F.3d
1159, 1166 (9th Cir. 2016) (describing limited circumstances under which a

borrower’s post-sale challenge is not barred by Or. Rev. Stat. § 86.797(1)).

      The district court properly granted summary judgment for defendants

Countrywide Home Loans, Inc., Bank of America, N.A., Federal Home Loan

Mortgage Corporation, and Mortgage Electronic Registration Systems, Inc., on the

basis of the doctrine of issue preclusion, because Strong’s claims challenging the

authority of these defendants to foreclose under the senior loan were actively

litigated in a previous state court judicial foreclosure proceeding that resulted in a

final judgment on the merits. See Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th

Cir. 2007) (federal courts apply state law regarding the preclusive effect of state

                                           2                                    19-35544
court judgments); Berg v. Benton, 443 P.3d 714, 717 (Or. Ct. App. 2019) (elements

of issue preclusion under Oregon law). To the extent Strong alleges errors by the

state court during the judicial foreclosure proceedings, her claims are barred under

the Rooker–Feldman doctrine because they constitute a “de facto appeal” of the

state court’s judgment. See Noel v. Hall, 341 F.3d 1148, 1163-65 (9th Cir. 2003)

(the Rooker–Feldman doctrine bars de facto appeals of a state court decision); see

also Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto

appeal is one in which “the adjudication of the federal claims would undercut the

state ruling” (citations and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   19-35544